Citation Nr: 1441827	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

A Board decision in December 2008 denied an initial rating in excess of 10 percent for the Veteran's lumbar spine disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

The case was subsequently remanded in May 2010, March 2012, May 2013, and November 2013 to obtain treatment records, afford the Veteran VA examinations, and obtain adequate opinions regarding an extraschedular rating.  Review of the record show substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in its March 2012 remand, the May 2010 remand also included the issue of an initial compensable rating for right lower extremity claudication for the issuance of a statement of the case (SOC).  On remand, the RO by its rating decision of March 2011 granted a 10 percent initial rating for right lower extremity claudication including intermittent radicular symptoms and, as directed, issued an SOC.  The Veteran replied in writing in June 2011 in which he indicated that he was satisfied with the 10 percent rating assigned and that he was no longer pursuing any appeal as to that matter, thereby effectively removing that matter from the Board's jurisdiction.  As such, only the issue listed on the first page remains on appeal.


FINDING OF FACT

The low back disability manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, does not have associated objective neurological abnormalities other than the service-connected intermittent radicular symptoms of the right lower extremity for which separate ratings can be granted, and intervertebral disc syndrome (IVDS) has not caused incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for low back disability manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in January 2005 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  The case was remanded in November 2013, in part, to obtain the results of a June 2013 VA examination (if it existed) referenced in a supplemental statement of the case.  All of the Veteran's VA treatment records and VA examination reports have been associated with the claims file and contain no examination in June 2013.  As such, the Board concludes that there was no June 2013 examination and VA has discharged its duties in obtaining evidence.  

Pertinent VA examinations were obtained in December 2005, September 2010, and April 2012; an opinion regarding an extraschedular evaluation was obtained in April 2013 with clarifications in July 2013 and May 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the extraschedular opinions are sufficient in that they were well supported based on consideration of the evidence of record.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5243, which evaluates impairment from IVDS.  38 C.F.R. § 4.71a, DC 5243 (2013).  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Pursuant to DC 5243 for incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in December 2005.  He reported flaring episodes if he walked more than a mile.  He reported missing a couple of days work over the past year due to back pain, but none prescribed by a physician.  He denied any loss of bowel or bladder function.  He wore a lumbosacral support when his back bothered him, usually only at work.  He did his own yard work, cooking, cleaning, and laundry and cut grass with a riding mower.  He walked unaided without any canes, crutches or walkers and he denied any unsteadiness, falls or trauma.  The Veteran was fully independent with all of his activities of daily living.  Flaring episodes were relieved with rest.  

Examination revealed a steady gait and upright posture.  He moved freely about the examination room without any difficulty, getting up and off the examination table as well as out of the chair.  His spine was without any postural or fixed abnormalities.  There were no paraspinous muscle spasms.  He had mild tenderness with palpation over this lower lumbosacral spine.  Straight leg raise was negative.  He had normal musculature.  Range of motion testing revealed flexion to 80 degrees actively and repetitively without signs of fatigability limited by stiffness and discomfort; lateral flexion to 30 degrees bilaterally actively and repetitively without signs of pain, discomfort or fatigability; rotation to 25 degrees bilaterally actively and repetitively without signs of fatigability and only mild discomfort at 25 degrees; and extension to 15 degrees limited by complaints of discomfort.  The Veteran was diagnosed with lumbosacral spine herniated nucleus pulposus at L5-S1 with intermittent radiculopathy.  EMG findings showed possible right radiculopathy.

The Veteran was seen in the emergency room in March 2010 and April 2010 for his low back.  An April 2010 treatment record shows that the Veteran was usually able to work through pain at work, but over the last several weeks he had been very uncomfortable work.  A second record that same month shows that he was changing positions at his job.  

At a VA examination in September 2010, the Veteran reported being given bed rest for five days due to back and leg pain in April 2010.  He reported he could not wash by himself comfortably below the knee and could not put his own shoes and socks on.  The Veteran's disability effected his usual occupation in that he reported increased problems with back and leg pain with bending over, climbing stairs, lifting, prolonged sitting or standing.  He reported pain rated as five out of ten (5/10) and stiffness.  There was no report of weakness, lack of endurance, fatigability or other symptoms.  The Veteran reported his symptoms were daily and constant.  He was able to walk three quarters of a mile and no assistive devices were used.  The Veteran reported an increase in lower back symptoms of pain and stiffness with bending, standing, sitting, and walking; that occurred two to three times daily and lasted anywhere from 15 minutes to three hours.  In addition to the incapacitating episode in 2010, he reported four to five days in 2009.  The Veteran reported right lower extremity symptoms, but no left lower extremity complaints. 

Examination revealed normal posture and gait.  There was no atrophy.  Range of motion testing revealed flexion to 65 degrees; extension to 22 degrees; lateral flexion to 28 degrees bilaterally; and right lateral rotation to 20 degrees and to 30 degrees.  [It appears the VA examiner made a typographical error and listed the Veteran's range of right rotation twice instead of his left rotation.]  Range of motion was limited by report of pain.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner opined there was no objective radiculopathy and that the Veteran had minimal functional limitations. 

X-rays in February 2011 revealed scoliosis; the record does not indicate that such resulted from muscle spasm or guarding.

The Veteran was afforded a VA examination in April 2012.  There has been no doctor prescribed bed rest or incapacitation in the last 12 months.  The Veteran was independent in eating and toileting.  He reported limitations in bathing and dressing due to his service-connected back and nonservice-connected bilateral hip pain, with difficulty bending to wash below knees or putting on socks/shoes.  He reported requiring assistance from wife or using a self-bought "grabber."  The Veteran reported impediment to usual occupation due to his back disability and bilateral hip pain.  No additional limitation due to flare-ups could be determined without resorting to mere speculation.  

The Veteran reported constant daily aching pain ranging from 7-8/10 subsiding to 5-6/10 after taking pain medications.  He reported chronic, daily intermittent pains in his right lumbar region and right lower extremity radicular symptoms.  He provided a letter from his work supervisor showing that he had to leave work to visit the emergency room in April 2010 and was placed on five days of bed rest.  The letter indicates that the Veteran was transferred to the least physically demanding position to accommodate his medical needs.  The letter also shows that due to the Veteran's back and hip conditions, there were many aspects of the job he was unable to perform.  The letter reveals that the employer had been informed of the Veteran's need of multiple surgeries, which required an extended time off work and that they would plan accommodations to secure the Veteran's work load.  The Veteran reported four episodes of flare-ups in the last 12 months for which he did not seek medical care.  He had pain level of 8/10 that lasted for 24 hours.  

Range of motion testing revealed flexion to 65 degrees with pain at 65 degrees; extension to 30 degrees with pain at 30 degrees; lateral flexion to 30 degrees with no objective evidence of painful motion bilaterally; and rotation to 30 degrees bilaterally with pain at 30 degrees on the right and no objective evidence of painful motion on the left.  Following repetition, he had flexion to 65 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 30 degrees bilaterally.  The Veteran had less movement than normal and pain on movement.  He had localized tenderness or pain to palpation.  There was no guarding or muscle spasm and no muscle atrophy.  He had right lower extremity radiculopathy, but no left lower extremity radiculopathy.  He had no other neurologic abnormalities.  IVDS did not result in any incapacitating episodes over the past 12 months.  The only assistive device used was a TENS unit.  The examiner opined that the Veteran's condition impacted his ability to work; he had mild functional limitation of difficulty bending. 

Lay statements from the Veteran's family and friends received in June 2012 show that the Veteran had constant pain, limited ranges of motion, and that his wife had to help with activities of daily living such as putting on his shoes and socks and washing his lower legs.  These letters show that the Veteran was not able to bend over and pick items off the ground and could not squat or get on his hands and knees.  

An October 2013 record shows that the Veteran resigned his job due to the inability to physically perform duties.  A December 2013 record shows that the Veteran was not presently looking for employment due to medical reasons and the need to stay home and care for his nine month old.  The Veteran's treatment records have not shown his ranges of motion in degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; associated objective abnormalities other than the right lower extremity radiculopathy; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted.  Throughout this appeal, the evidence fails to show that the Veteran has had forward flexion greater than 30 degrees but not greater than 60 degrees.  As discussed above, at worst, his forward flexion was to 65 degrees in September 2010 and April 2012.  His combined ranges of motion at the examinations during this appeal have been greater than 120 degrees.  Even though the September 2010 examiner failed to specify which rotation measurement was for the right and which was for the left, his combined range of motion at that time still does not meet the criteria for a higher initial rating.  While X-rays in February 2011 showed scoliosis, the VA examinations and the Veteran's treatment records do not indicate that muscle spasm or guarding resulted in such deformity.  The December 2005 examination showed no paraspinous muscle spasms while the April 2012 examination showed that the Veteran did not have muscle spasms or guarding.  Additionally, while the Veteran reported having incapacitating episodes in 2009 and 2010, the evidence fails to show that such episodes consisted of at least two weeks but less than four weeks duration.  Consequently, the criteria for a rating in excess of 10 percent have not been met.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  The examination and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected low back disability manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  The Veteran is currently service-connected for claudication of the right lower extremity with intermittent radicular symptoms.  The pertinent medical evidence of record fails to show any other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  The VA examinations as well as treatment records fail to show other neurologic abnormalities.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability other than the already service-connected right lower extremity disability for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met at any time during this appeal.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  

The Appeals Management Center (AMC) referred the Veteran's claim for extraschedular consideration to the Director of VA's Compensation and Pension Service.  In an April 2013 memorandum, the Director found that the record presented evidence of an exceptional or unusual disability picture, such as marked interference with employment.  The opinion shows that the Veteran's pertinent evidence was reviewed.  The Director reported that it was unclear as to what extent the nonservice-connected bilateral hip conditions and the service-connected back condition contributed to the Veteran's disability picture.  The Director opined that based on the medical evidence, the thoracolumbar spine condition impacted the Veteran's ability to work causing mild limitation-difficulty bending.  The Director stated that when comparing the level of severity and the symptomatology of the service-connected back condition with the rating schedular criteria, the current evaluation was adequate, rendering the disability picture inadequate.  The Director opined that a review of the evidence in its entirety presented no evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization solely due to the Veteran's service connected disabilities.  It was the Director's conclusion that a rating in excess of 10 percent on an extraschedular basis was not warranted.

A clarification opinion was submitted in July 2013.  The opinion reveals that the Veteran's pertinent evidence was reviewed in connection with the opinion.  This opinion shows that after further review of the evidence, it was determined that the Veteran had not been hospitalized for any extended periods of time due to his back disability and he had not had any surgery.  The opinion notes that current examination did not show or indicate that his low back disability caused any significant limitations in employment.  The opinion concludes that the totality of the evidence does not support the contention that the Veteran's service-connected low back disability is so exceptional or unusual as to render the use of the regular rating schedule standards impractical and an extraschedular rating is not warranted.  

Additional opinion was obtained in May 2014.  As with previous opinions, it reports the evidence showing the extent of the Veteran's disability.  This opinion reiterates the finding that the Veteran has not been hospitalized for any extended periods of time due to the service-connected low back disorder or associated radiculopathy.  It again notes that the Veteran had not had any surgery.  The opinion shows that an examiner recently stated that the Veteran's low back condition would mildly impact usual occupation due to difficulty bending.  The opinion concludes that the totality of the evidence does not support the contention that the Veteran's service-connected low back disability is so exceptional or unusual as to render the use of the regular rating schedule standards impractical and that an extraschedular evaluation is not warranted.  

In this case, although the initial opinion is not clear in that it at first seems to indicate that the disability ratings are not adequate, such opinion also notes that it was unclear as to the effect that the Veteran's nonservice-connected bilateral hip disorders contributed to his disability picture.  Subsequent opinions that focused solely on the Veteran's service-connected lumbar spine disability show that such disability does not cause marked interference with employment beyond that contemplated by the schedular criteria.  The VA examinations and treatment records show that while the Veteran's lumbar spine disability does impact his employment, the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  In this case, the evidence supported by the extraschedular opinions shows that marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability. 

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for low back disability manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


